Case: 14-12378     Date Filed: 11/12/2014   Page: 1 of 3


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 14-12378
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:14-cv-20010-FAM



VITALIL PYSARENKO,

                                                  Plaintiff - Appellant,

versus

CARNIVAL CORP.,
d.b.a. Carnival Cruise Lines,

                                                  Defendant - Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (November 12, 2014)

Before JORDAN, JILL PRYOR, and COX, Circuit Judges.

PER CURIAM:
              Case: 14-12378     Date Filed: 11/12/2014   Page: 2 of 3


      Pysarenko, the plaintiff in this case, filed a complaint against Carnival

Corporation in the Eleventh Judicial Circuit Court in Miami-Dade County, Florida.

Pysarenko alleges that he worked as a karaoke host aboard Carnival’s ship, the

“Carnival Dream.” He alleges that, as a result of negligence by Carnival, he

injured his back carrying Karaoke equipment in the course of his duties on

November 30, 2010. He further alleges that Carnival failed to provide him with

reasonable medical care and denied him the benefit of maintenance and cure. After

removing the case to the Southern District of Florida, Carnival moved to dismiss

the action and compel arbitration pursuant to the arbitration clause in the

employment contract between Pysarenko and Carnival. The district court granted

the motion. Pysarenko appeals, challenging that order.

      Pysarenko presents five issues on appeal. First, Pysarenko argues that the

choice-of-law clause in the arbitration provisions in his employment contract is

void under 45 U.S.C. § 55. Second, he argues that the foreign-forum clause in the

arbitration provisions is void under 45 U.S.C. §§ 55 and 56. Third, he argues that

the entire arbitration clause is void under 45 U.S.C. §§ 55 and 56 and 46 U.S.C. §

30104. Fourth, he argues that the arbitration clause is void as against public policy

because the choice-of-law and choice-of-forum provisions operate in tandem as a

prospective waiver of Pysarenko’s rights to pursue his statutory remedies under

United States law. Fifth, he argues that the arbitration clause is void as against


                                         2
              Case: 14-12378     Date Filed: 11/12/2014    Page: 3 of 3


public policy for attempting to deprive Pysarenko of his Jones Act rights to pursue

his claims in state court and have them tried by a jury.

      Pysarenko admits that his fourth and fifth arguments are contrary to the law

of this circuit, and seeks only to preserve them for further review. (Br. for

Appellant at 2). The district court, in a well-reasoned opinion, carefully considered

and properly rejected Pysarenko’s remaining arguments. (Order Granting Def.’s

Mot. to Compel Arbitration and Den. Pl.’s Mot. to Remand, Doc. 37 at 3, 5, 9–10).

We conclude that the court did not err. We affirm.

      AFFIRMED.




                                          3